Citation Nr: 0333058	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-04 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for eczemotoid 
dermatitis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for chronic strain 
with degenerative changes, post operative diskectomy, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo VA 
dermatology examination of the skin, and 
neurological and orthopedic examinations 
of the low back at the appropriate VA 
medical facility.  As regards evaluation 
of the low back, the veteran should 
undergo neurological examination first, 
and the results of that examination 
should be made available to the 
orthopedic examiner 

The entire claims file must be made 
available to and reviewed by each 
physician designated to examine the 
veteran and each examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  

	All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
Each report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected low back disability and 
skin disability.  Each examiner should 
set forth all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
in a printed (typewritten) report.

	The dermatology examiner should describe 
the manifestations of the veteran's 
eczematoid dermatitis in accordance with 
pertinent rating criteria for evaluation 
of the condition.  Specifically, the 
examiner should state whether there is 
exudation or itching that is constant, 
extensive lesions or marked 
disfigurement.  The examiner should also 
indicate whether there is ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
exceptionally repugnant.  In addition, 
the examiner should state whether the 
eczematoid dermatitis affects 20 to 40 
percent of the entire body or 20 to 40 
percent of exposed areas affected, or; 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of six weeks or 
more, but not constantly, during the past 
12-month period.  The examiner should 
further indicate whether more than 40 
percent of the entire body or more than 
40 percent of exposed areas affected, or; 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.  In the event 
of associated scarring, the examiner 
should provide the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, 
painful on examination and/or cause 
limitation of motion. 

	The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the low back-to 
specifically include sciatic neuropathy 
with characteristic pain, demonstrable 
muscle spasm, and/or absent ankle jerk.  
The examiner should also offer an opinion 
as to whether the neurological problems 
associated with the service-connected 
post diskectomy condition are merely 
symptomatic of the that condition, or 
whether any such problem(s) constitute(s) 
disability capable of being separately 
evaluated.  

The orthopedic examiner should 
specifically report limitation of range 
of motion of the lumbar spine, in 
degrees, with normal ranges provided for 
comparison purposes.  

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer an assessment 
of whether any current disc syndrome is 
productive of incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





